DISSENTING OPINION.
REYNOLDS, P. J.
I am unable to agree to the
conclusion arrived at by the majority of my brethren in this case and am of the opinion that the case fallwithin what is said by our Supreme Court in Curtis v. McNair, 173 Mo. 270, 73 S. W. 167. That was a «case in which the injury occurred, as it was claimed, by reason of the absence of a screen in front of molten iron drawn off from a furnace. It appeared that a screen had been in place to protect the workmen from flying sparks emitted from the molten iron as it flowed, but on the occasion of the accident, the screen, having become defective, had been removed, the work carried ,on in the absence of the screen and the plaintiff was .injured by flying sparks or particles of molten iron. In the course of the opinion in the case Judge ValiUiant says (l. c. 285): “We are inclined to the view that the danger was obvious, and if there was no other fact in the case the court might have been justified in holding on the plaintiff’s evidence that he was guilty <of contributory negligence. But there was another fact in the case. Plaintiff seeing that the screen was .absent, and appreciating- the danger spoke to the foreman about it, and that foreman answered that they *563would not blow the furnace hard until the screen was in place; thereupon the plaintiff went on with his work.” In the case at bar there was no such assurance or inducement to continue in the work held out by the employer. Plaintiff went about his work with full knowledge of the conditions. The testimony is that it wás a common thing for chips to fly from these pieces of machinery that were being cut up and that they flew all through the building in which the men, plaintiff along with the other employees, were habitually working. So that it seems to me that even if it may be said that the doctrine of assumption of risk is so far modified in this State as to be practically abolished, that in the case at bar the plaintiff falls within that rule as stated by our Supreme Court in Jewell v. Kansas City Bolt & Nut Co., 231 Mo. 176, 132 S. W. 703. In that case at page 194 it is said: “It is elementary that a servant by entering the service of the master assumes all dangers incident to that service, and when injured in consequence thereof he cannot recover damages from the master on account of such injuries. While this rule is plain and easily understood, yet its application to particular cases has been a great source of trouble and annoyance to both the bench and bar of this State and elsewhere. Much of this confusion could be obviated, if the terms of the rule itself should be constantly borne in mind, that is, that the servant by entering the employment of the master assumes all risks which are incident to that employment, but he assumes none other. The carelessness and negligence of the master are in no sense incident to the servant’s employment. The servant can neither by express nor by implied contract release the master from liability for injuries sustained in consequence of the master’s negligence.” Curtis v. McNair, supra, is cited, among other authorities for this rule. Continuing, it is said (l. c. 195): “So in discussing this rule and its application to a eoncreie case, *564great care should be exercised iu ascertaining whether or not the injury complained of was due to dangers incident to the servant’s employment, or was it the result of the master’s negligence. If due to the former, then a recovery should be denied; but if caused by the latter, then a recovery should be allowed.” Curtis v. McNair, supra, is quoted approvingly on this in Honea v. St. Louis, Iron Mountain & Southern Ry. Co., 245 Mo. 621, l. c. 638, 151 S. W. 119.
Another reason why I think the conclusion arrived at by my learned associates is incorrect, is founded on what is said by our Supreme Court in the very recent case of Kane v. Missouri Pacific R. Co., 251 Mo. 13, 157 S. W. 644. The opinion in that case was written by former Judge Franklin Ferris prior to his retirement' from the bench but was accepted by the majority of the court in banc in all things. Three judges dissented, one of the dissenting judges, however, Judge Woodson, only to the action of the majority in remanding the case at all. In the course of the opinion Judge Ferris (l. c. 28) citing Curtis v. McNair, supra, says that the question there presented was “whether the defendant was negligent in not having at the time in front of the furnace a screen which was ordinarily placed there to guard against such blow-outs. It was held by this court that under all the circumstances of the case it was for the jury to say whether the ab-sense of the screen was negligence, but there ivas no doubt that had the same been present the injury would' not have occurred. In other words, its absence was the proximate cause of the injury.” (The italics mine.)
In the case at bar there was no substantial evidence, as it seems to me, that the presence of screens on the sides of the cutting place or of the cutting table, would have prevented this accident. The only testimony covering that is that long pieces of machinery, rods, shafting, and the like, were carried to the cutting place and there worked upon, cut into small lengths, *565bands cut off from them, and that while the witness thought that screens might have been put on the sides and so stopped chips from -flying off to the sides, he said that none could be put at the ends; that is, the cutting blocks could not be entirely screened in. That screens on the sides would have prevented this accident, is not testified to by any one. Whether this particular piece that flew against the plaintiff and cut his eye came from the sides or the ends, does not appear from any evidence in the case. The jury had no evidence before it which would justify a finding that the absence of screens was the proximate cause of this accident. In point of fact, the testimony of the witnesses who spoke of preventing the flying of chips by putting in screens at the side, is that this particular chip flew off of the shaft on which two workmen were engaged, and hit the wall with such force as to make a dent in the wall. The sliver broke into two pieces, one of the pieces striking plaintiff and inflicting the injury. Whether that was before or after the wall was struck is not clear. Hence it is by no means clear, by any evidence in the case, that the presence of screens on the sides would have prevented this accident. These facts were developed from plaintiff’s own witnesses.
Under this state of facts, leaving out all consideration of assumption of risk or contributory' negligence, can it be said that it was negligence and carelessness on the part of the employers not to have put screens along the sides of the cutting block or place? Surely not, unless the absence of screens was the proximate cause of the accident. I do not think that there is any substantial evidence in the case to prove that this is so. Nor does it seem to me reasonable to say that any duty rested on these employers, engaged in this kind of work, to have screened in this cutting place, any more than it would be reasonable to ask a blacksmith to screen in his anvil or a stone cutter his working place.
*566It seems clear to me that on the authority of Curtis v. McNair, supra, and Kane v. Railroad, supra, the-action of the trial court in sustaining the demurrer to the evidence was correct. I think that the opinion of the majority is contrary to these two decisions of our Supreme Court and therefore feel warranted in asking that it he certified to that court for its determination.